                           Case 2:19-mj-00101 Document 1 Filed 09/19/19 Page 1 of 1 PageID #: 1


  AO 442 (Rev. 01/09) Arrest Warrant



                                            UNITED STATES DISTRICT COURT
                                                                   for the

                                       Eastern District of Kentucky - Southern Division at London

                  United States of America
                             v.
                                                                     )
    MICHELLE T. ROSS
    4260Hwy. 90                                                      )       Case No.      6: 10-cr-32-GFVT
                                                                     )
    Parkers Lake, KY
                                                                     )
    42634 DOB:
_§_�N:                                                               )
                                Defendant


                                                         ARREST WARRANT
  To:         Any authorized law enforcement officer

              YOU ARE CO:MMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

                              --------------------------
                               MICHELLE T. ROSS
   (name ofperson to be arrested)
                                                                                                   -----
   who is accused of an offense or violation based on the following document filed with the court:

   X Indictment              D Superseding Indictment        □ Infonnation     a   Superseding Information           a Complaint
   □    Probation Violation Petition          □ Supervised Release Violation Petition    □ Violation Notice          Cl Order of the Court

   This offense is briefly described as follows:

   21 :846 CONSPIRACY TO MANUFACTURE METHAMPHETAMINE
   (1)




   Date:              6/24/10


   City and state:         London, Kentucky
                                                                                            Printed name and title



                                                                   Return

               This warrant was received on   (date)   ______ , and the person was arrested on (date) _______
   at   (city and state)


   Date:     -------
                                                                                         A"esling officer's signature
